Citation Nr: 1546408	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-21 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in St. Paul, Minnesota


THE ISSUE

The propriety of the reduction of the appellant's monthly death pension benefits for the period from February 1, 2008 to February 1, 2009, based on consideration of the appellant's interest income of $1,618.00 in determining her annualized countable income.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The Veteran served on active duty from February 1916 to May 1919.  He died in November 1986; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 determination of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

A brief discussion of the procedural history is warranted in order to clarify the issue on appeal.  In December 2011, the appellant submitted financial documentation in response to an inquiry based on information indicating that she had received unreported income from Wachovia Bank in 2008.  Based on that financial documentation, the agency of original jurisdiction (AOJ) notified the appellant that VA proposed to count $1,618.00 in unreported interest income from Wachovia Bank effective February 1, 2008, forward, for the purpose of calculating the amount of monthly death pension benefits.  See March 2012 Notification Letter.  


In July 2012, the AOJ determined that the interest income indeed qualified as countable income and thus reduced the appellant's entitlement accordingly, creating an overpayment on her account.  See July 2012 Notification Letter (noting that the AOJ "counted the income change of $1,618.00 (Wachovia) from February 1, 2008 to the present date" and that her award had been adjusted to reflect the change; and stating that "[w]e have created an overpayment in your account because the information we received showed that we paid you too much").  In a statement submitted later that same month, the appellant indicated her disagreement with the determination concerning her countable income.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).

Thereafter, in July 2013, the AOJ determined that the interest reflected in the Wachovia financial documents represented a one-time disbursement, rather than an annual one.  See July 2013 Notification Letter (finding that "the interest income [VA] had been counting as annual income was only received one time in 2008").  See also See July 2012 Notification Letter (qualifying the interest income as a recurring yearly disbursement).  Accordingly, the $1,618.00 was counted as income for the purpose of determining her annualized countable income for the period from February 1, 2008 to February 1, 2009 only.  A simultaneously-issued statement of the case (SOC) determined that VA was correct to count the interest income for the purpose of calculating the amount of monthly death pension benefits for the period from February 1, 2008 to February 1, 2009.  The appellant perfected her appeal by an August 2013 Substantive Appeal (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015) (setting forth requirements and time limits for perfecting an appeal to the Board).

The claim was previously before the Board in August 2015, at which time it was remanded in order to provide the appellant a Board hearing.  That hearing occurred in September 2015, before the undersigned.  A transcript is of record.

In support of her claim, the appellant submitted additional evidence that was not considered by the AOJ.  Because the substantive appeal in this case was filed after February 2, 2013, and there has been no request for initial AOJ consideration of this evidence, it is subject to initial review by the Board.  See 38 U.S.C.A. § 7105(e) (West 2014 as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  Moreover, because the appellant's claim is being granted in full, as will be discussed in detail below, there is no prejudice in the Board's review of this evidence in the first instance.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Review of the Virtual VA and VBMS paperless claims processing systems reveals additional records pertinent to the present appeal.


FINDING OF FACT

The appellant has additional unreimbursed medical expenses sufficient to offset the entirety of her additional interest income for the period from February 1, 2008 to February 1, 2009, in the amount of $1,618.00.


CONCLUSION OF LAW

The reduction of the appellant's monthly death pension benefits for the period from February 1, 2008 to February 1, 2009, was improper.  38 U.S.C.A. §§ 101, 1502, 1503, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The decision below represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's procedural duties, including VA's duties to notify and assist and any additional procedural due process requirements, is nonprejudicial, and any further discussion of VA's duties is not necessary.  See, e.g., 38 C.F.R. § 20.1102 (2015) (harmless error).  See also Vogan, 24 Vet. App. at 163 (observing that an error that does not affect the outcome of a case is not prejudicial); Sanders, 556 U.S. at 407, 410.

II.  Legal Criteria and Analysis

The appellant contests the reduction of her monthly death pension benefits for the period from February 1, 2008 to February 1, 2009, based on the consideration of additional countable income of $1,618.00 in interest income received during that period.  Essentially, she contends that although she received the additional interest income, she spent all of it on unreimbursed medical expenses, and thus did not have any additional countable income.  See, e.g., September 2015 Board Hearing Testimony.  

When a veteran had qualifying service during a period of war, NSC death pension payments will be made to the surviving spouse of the veteran, subject to a reduction of such payments in the amount of the surviving spouse's countable income.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2015).


Basic entitlement to NSC death pension exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, and as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2015).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised the first of every December, and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).

To calculate the monthly pension benefit, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  38 C.F.R. § 3.273(a).  When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Income from SSA benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 


The following is excluded from countable income for VA pension purposes: welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; unreimbursed medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272. 

With regard to medical expenses, unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid by the surviving spouse, may be excluded from income for the 12-month annualization period in which they were paid. 38 C.F.R. § 3.272(g)(2).  Thus, in order to be excluded from income, the medical expenses must be paid during the time period at issue, regardless of when they were incurred.  Id.  

For the period at issue, the appellant initially reported $5,747.05 in unreimbursed medical expenses, comprised of over-the-counter medications, vitamins, and supplements, dental care, ophthalmological treatment, blood work, Medicare payments, and supplemental insurance payments.  See February 2009 Statement in Support of Improved Pension Eligibility Verification Report (VA Form 21-0518).  Further, the appellant reported additional travel expenses incurred in conjunction with her medical appointments and procedures; however, no total dollar amount was provided and there is no indication that the AOJ included any additional travel expenses in the amount of allowable unreimbursed family medical expenses for the period from February 1, 2008 to February 1, 2009.  See id.  See also July 2013 Notification Letter (reflecting countable income in the amount of $9,722.00, $8,104.00 in annual Social Security and $1,618.00 in interest income, as well as family medical expenses in the amount of $5,789.00).

Effective December 1, 2007, the MAPR for a surviving spouse with no children was $7,498.00.  38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  Five percent of the MAPR for that year was $375.00 ($374.90 rounded to the nearest dollar).  Effective December 1, 2008, the MAPR for a surviving spouse with no children was $7,933.00.  38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  Five percent of the MAPR for that year was $397.00 ($396.65 rounded to the nearest dollar).

Accordingly, it is clear that the appellant's countable unreimbursed medical expenses for the period from February 1, 2008 to February 1, 2009, calculated at $5,789.00 by the AOJ, are well in excess of 5 percent of the MAPR for either relevant year.  

The only remaining question, then, is whether the appellant has additional unreimbursed medical expenses sufficient to offset the countable interest income of $1,618.00 reflected in her Wachovia Securities LLC tax documents.

Importantly, the appellant does not dispute that she received this additional interest income or that it is countable income for VA purposes.  See 38 C.F.R. § 3.271(a) ("Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under § 3.272.").  

Rather, the appellant asserts that, to the extent that she received such additional interest income, it was spent on travel expenses incurred on trips for multiple medical appointments, procedures, physical therapy, and additional home medical assistance expenses.  See September 2015 Board Hearing Testimony.  Although she does not have receipts for the additional medical expenses related to travel for medical appointments and other home-care necessities beyond those reported on her February 2009 Improved Pension Eligibility Verification Report (i.e., the over-the-counter medications, vitamins, and supplements, dental care, ophthalmological treatment, blood work, Medicare payments, and supplemental insurance payments), she testified that the entire amount of any additional income she received during that period "all went back into her healthcare" and was used to cover her medical expenses, including significant travel expenses related to her medical care.  Id.

The Board finds the appellant to be both competent and credible in her testimony concerning her financial expenditures during the period from February 1, 2008 to February 1, 2009.  See Washington v. Nicholson, 19 Vet. App. 363, 368 (2005) (holding that the appellant was competent to testify as to factual matters of which he had first-hand knowledge).  See also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Importantly, her testimony is bolstered by her contemporaneous submission of the February 2009 Improved Pension Eligibility Verification Report noting additional travel expenses including "2500 miles round trip for medical reasons."  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting the enhanced probative value of contemporaneous evidence).  Additionally, she has submitted extensive medical documentation reflecting consistent medical appointments and repeated medical treatment, including during the appellate period.  See, e.g., Cheyenne Regional Medical Center Records; United Medical Center, Cheyenne Medical Records; Records from Dr. P.J.M., Vail, Colorado.

Accordingly, based on the foregoing and in the absence of any other evidence to the contrary, the Board finds that the evidence establishes that the appellant incurred additional medical expenses during the period from February 1, 2008 to February 1, 2009 sufficient to offset entirely her additional interest income of $1,618.00 reflected in her Wachovia Securities, LLC tax documentation.  See VA Instructions for Medical Expense Report (VA Form 21P-8416) (reflecting that unreimbursed medical expenses include "[h]ome health service expenses" and "[e]xpenses related to transportation to a hospital, doctor, or other medical facility").  

Thus, given the offsetting unreimbursed medical travel expenses, the Board finds that the reduction of the appellant's death pension benefits for the period from February 1, 2008 to February 1, 2009, based on consideration of her interest income of $1,618.00 in determining her annualized countable income, was not proper.  Accordingly, the claim is granted.


ORDER

Reduction of the appellant's death pension benefits for the period from February 1, 2008 to February 1, 2009, based on interest income of $1,618.00, was improper, and should be restored.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


